Citation Nr: 0801820	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to June 1973 
and from May 1981 to April 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2001 from the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in part denied service 
connection for sleep apnea.  

In January 2007 the Board disposed of other issues on appeal 
and remanded the issue of entitlement to service connection 
for obstructive sleep apnea to the RO to further develop.  
Such development has been completed and this case is returned 
to the Board for further consideration. 


FINDING OF FACT

There is no competent medical evidence that relates sleep 
apnea to active service.


CONCLUSION OF LAW

Sleep apnea not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in July 2001.  A duty to assist letter was issued in 
August 2001 prior to the September 2001 rating decision that 
denied this claim.  An additional duty to assist letters was 
issued in October 2002.  The letters provided initial notice 
of the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA, 
Social Security and private medical records were obtained and 
associated with the claims.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
medical examinations of April 2007 was based on examination 
of the veteran and review of the record in the claims files.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, since service connection is 
being denied for sleep apnea, the failure to send such a 
letter is harmless error.  

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.102, 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he should be service connected for 
sleep apnea.

Service medical records are silent for any findings or 
diagnosis of sleep apnea during both periods of active 
service.  His March 1969 enlistment examination and report of 
medical history were negative for any findings or history 
suggestive of sleep apnea.  Likewise his April 1981 entrance 
examination was also negative for any findings or history of 
sleep apnea.  Throughout service, multiple examinations and 
reports of medical history prior to December 2000 were 
negative for any findings or history suggestive of sleep 
apnea.  However, the service medical records do document some 
complaints of sleep problems such as  insomnia, nightmares 
and trouble falling asleep, in records documenting 
psychiatric complaints in March 1983, September 1990, August 
1999, October 2000, November 2000 and December 2000.  A 
December 2000 examination prior to his retirement was 
significant for the veteran checking "yes" to having sleep 
problems in the accompanying report of medical history, which 
also noted him to check yes to having depression and 
excessive worry.  None of the service medical records 
documenting sleep problems in conjunction with psychiatric 
complaints reflect any findings indicative of sleep apnea, 
nor of any testing done in service to diagnosis sleep apnea.

Private medical records reveal that in May 2002 he was 
followed up for symptoms of post-traumatic stress disorder 
(PTSD), with symptoms such as anxiety and depression, as well 
as sleep disturbances, although he slept better at night but 
was sluggish in the morning.  

VA treatment record reveal that in June 2002 the veteran was 
followed up for a stress test and he was noted to snore.  His 
wife slept in a different room because of it.  He was gaining 
weight despite trying to lose it.  He was sleepy during the 
day and did not wake up refreshed in the morning.  Plans were 
made for him to undergo a sleep study at Jackson.  

Private medical records reflect that in July 2002 he was 
followed up for PTSD and indicated that he had been snoring a 
long time, and that his wife noticed him sometimes stop 
breathing.  He had been evaluated by the VA and they were 
willing to send him to Jackson VA medical center for a sleep 
study but he wanted it done locally.  He was assessed with 
snoring, with excessive daytime sleepiness, with a concern of 
sleep apnea raised.  

Private polysomnogram/sleep study reports from July 2002 and 
August 2002 yielded an impression of obstructive sleep apnea, 
periodic limb movement disorder and inadequate sleep hygiene.  
His medical history was significant for anxiety/depression, 
PTSD, gastroesophageal reflux disease (GERD) and 
allergy/intolerance of erythromycin.  The recommendations 
included use of continuous positive airway pressure (CPAP), 
weight loss and exercise, consider ear, nose, throat 
evaluation and sleep hygiene.  

An August 2002 letter from the sleep center doctor noted that 
the veteran was evaluated at the sleep disorders center in 
July and August 2002 and was found to have moderate 
obstructive sleep apnea with respiratory disturbance index of 
15 per hour and periodic limb movements which did not appear 
to be clinically significant, as well as inadequate sleep 
hygiene.  The sleep committee recommended nasal CPAP for home 
use at a pressure of 11 centimeters, as well as weight loss, 
exercise, consideration of ear nose and throat evaluation and 
improved sleep hygiene.  

Lay statements submitted in September 2002 by 2 friends of 
the veteran who served with him stated that they had been on 
sailing trips with the veteran to deliver boats and that they 
had noticed that when sleeping, the veteran's body would 
shake excessively just before he would begin snoring.  One of 
the witnesses indicated that he sometimes would stop 
breathing at night and the other witness indicated that he 
snored loudly.  His wife also submitted a lay statement in 
September 2002 which likewise described the veteran's sleep 
behavior involving twitching, shaking, snoring and appearing 
to stop breathing.  She indicated that he snored so loud she 
slept in another room.  She also indicated that this was a 
problem for almost 6 years, which began shortly after his 
father's death.  Both his wife and one of his friends from 
service indicated that while he was in the service, the 
possibility of his having sleep apnea had been brought up by 
the corpsmen but that they did not want to send him to a 
sleep lab because the results could force him to be 
transferred from the ship.  

Private records and Social Security records primarily address 
other medical conditions, but records from February 2006 and 
March 2006 note the veteran's history of obstructive sleep 
apnea.  None of the medical records which note the presence 
of sleep apnea relate this problem back to service.  

The report of an April 2007 VA examination includes a review 
of the claims file.  He was noted to have served from June 
1969 to June 1973 and from May 1981 to April 2001.  His 
current history and complaints regarding sleep apnea included 
a July 2002 polysomnography that revealed moderate 
obstructive sleep apnea with 02 desaturations and sleep 
efficiency both down to 87 percent.  He reported being led to 
having a sleep study done due to excessive snoring and 
twitching at night and falling asleep during the day.  He had 
no motor vehicle accidents due to falling asleep.  In August 
2002 he was titrated to 11 centimeters of water with 
desaturations remaining at or above 90 percent saturation.  
He reported having night sweats once a week.  He lost 50 
pounds following a bariatric surgery in March 2007.  He last 
weighed 262 pounds with a body mass index (BMI) of 40 in 
October 2006.  There was no hemoptysis and daytime 
hypersomnolensce was much improved on CPAP and he had no 
daytime involuntary sleep.  He self titrated the CPAP to 12.5 
centimeters.  He was on no other respiratory treatment or 
medication.  

Physical examination revealed him to be alert and oriented 
times 3 with appropriate behavior and apparent comprehension 
and coherent answers.  His skin was warm and dry with good 
color and normal turgor without jaundice, icterus, cyanosis, 
ecchymosis or petechiae.  His nails were normal.  On 
respirations, his chest was bilaterally symmetric and 
respirations were regular and rhythmic without abnormalities 
with percussion.  His lungs were clear with good air movement 
without wheezes or crackles.  His heart rate had regular 
rhythm without murmurs, gallops, rubs and peripheral pulses 
were palpable and bilaterally equal.  The rest of the 
physical examination revealed no notable abnormalities.  The 
diagnosis was obstructive sleep apnea. 

The examiner discussed that the veteran's obstructive sleep 
apnea was diagnosed in July 2002 and he left the service in 
April 2001.  The etiology of sleep apnea was based in 
developmental nasopharyngeal airway anatomy, with aggravating 
factors such as alcohol, drugs, obesity and aging.  A careful 
review of the medical records revealed no information of 
historical value or medical evidence to support obstructive 
sleep apnea during service.  Buddy statements were not 
helpful here because snoring does not equal sleep apnea and 
sleep apnea is not a lay diagnosis.  The examiner could not 
say without resorting to mere speculation the exact onset of 
the veteran's sleep apnea.  The veteran had developmental 
predisposition that was compounded by aging, overweight, 
drugs and alcohol, which culminated in sleep apnea, certainly 
by July 2002.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for sleep apnea.  There is no evidence of the 
veteran having been treated for this condition in service.  
Although sleep problems of insomnia, nightmares and trouble 
getting to sleep were reported in the service medical 
records, these sleep problems were listed as symptoms of 
psychiatric complaints.  The examiner in the April 2007 VA 
examination stated that it was not possible without resorting 
to speculation, to link the veteran's current sleep apnea to 
service.  The examiner did acknowledge that the lay witnesses 
described the veteran as snoring during active service, but 
also pointed out that sleep apnea is not a lay diagnosis and 
that snoring is not necessarily conclusive in diagnosing 
sleep apnea.  In the absence of evidence demonstrating that 
the veteran or the other lay witnesses who discussed his 
sleep apnea have the requisite training to proffer medical 
opinions, the contentions made by him and the other lay 
witnesses are no more than unsubstantiated conjecture and are 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).

In sum, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
obstructive sleep apnea.    

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  




ORDER

Service connection for obstructive sleep apnea is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


